659167. ]

wm  h

Oo CO “2 CN tA

10
ll
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01067-RFB-DJA Document1 Filed 06/27/19 Page 1 of 7

Marsha L. Stephenson, Esq.

Nevada Bar No. 6130

STEPHENSON & DICKINSON, P.C.
2820 West Charleston Boulevard, Suite 17
Las Vegas, Nevada 89102

Telephone: (702) 474-7229

 

Facsimile: (702) 474-7237
admin(asdlawoffice.net
Attorneys for Plaintiff,
Philadelphia Indemnity Insurance Company
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
PHILADELPHIA INDEMNITY Case No.:
INSURANCE COMPANY,

Assigned to the Hon. Judge
Plaintiff,
Vv. COMPLAINT

ST. PAUL MERCURY INSURANCE
COMPANY; DOES I-X, and ROE
ENTITIES I-X, inclusive,

Defendants.

 

 

Comes now Plaintiff, Philadelphia Indemnity Insurance Company ("Plaintiff"),
and for its Complaint against Defendant, St. Paul Mercury Insurance Company ("St.
Paul"), alleges:

1, Plaintiff is an insurance company authorized to do business in the State of
Nevada. Plaintiff issued commercial general liability policy no. PHPK833471 ("the
PHC Policy") to Summerlin South Community Association ("Summerlin"), located at
10000 W. Charleston Blvd., Las Vegas, Nevada.

2. Plaintiff is incorporated under the laws of the State of Pennsylvania and
has its principal place of business in the State of Pennsylvania.

3. Plaintiff is informed and believes that St. Paul is an insurance company

1

[CASE NO.:}
COMPLAINT

 
6591671

Wo

Oo Of SFO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01067-RFB-DJA Document 1 Filed 06/27/19 Page 2 of 7

authorized to do business in the State of Nevada. Plaintiffis informed and believes that
St. Paul issued commercial general liability policy no. ZLP-10P02178-12-47 ("the St.
Paul Policy") to Par 3 Landscape & Maintenance ("Par 3") located at 4610 Wynn Rd.,
Las Vegas.

4, Plaintiff is informed and believes that St. Paul is a corporation organized
and existing under the laws of the State of Connecticut and has its principal place of
business in the State of Connecticut.

5. This Court has jurisdiction over this matter pursuant to 28 U.S.C, 91332
because there is complete diversity of citizenship of the parties and the amount at issue
exceeds $75,000.00.

6. Venue is proper in this Court pursuant to 28 U.S.C. §1391(a)(3) because
St. Paul does business in this District, the dispute concerns a policy issued by St. Paul
to Par 3 and the performance of duties owed to Summerlin, both of which are located
in this District, and the underlying liability claim was litigated in this District.

7. On June 11, 2012, Summerlin entered into a contract with Par 3 pursuant
to which Par 3 was to provide landscaping services for Summerlin ("the Contract").
The Contract includes a promise by Par 3 to “defend, indemnify and hold [Summerlin]
harmless from any and all claims, demands, causes of action, judgments, liabilities,
losses, costs and expenses (including attorneys fees) in connection with, arising out of
or by reason of any act, omission or negligence of" Par 3. The Contract also includes a
promise by Par 3 to procure liability insurance and to have such insurance identify
Summerlin as an "additional insured".

8. At approximately 11:00 p.m., on September 12, 2012, Edward Balle
("Balle") suffered injuries while operating his motorcycle on Flamingo Road
approaching the roundabout at Granite Ridge Drive. Balle sued Howard Hughes
Properties, Inc. ("Hughes"), and others seeking damages for his injuries ("Balle").

Hughes filed a Third-Party Complaint against Summerlin and others seeking indemnity

iCASE NOL]
COMPLAINT

 
639167.1

Oo 8 sO mH th fe OW Ob

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01067-RFB-DJA Document1 Filed 06/27/19 Page 3 of 7

and contribution. Hughes contends that Summerlin is liable because it allowed its
landscaping to block a sign warning of the roundabout and because Summerlin
sprinklers oversprayed onto the roadway. The landscaping and sprinklers that are
alleged to have caused Balle's accident were within the scope of Par 3's work for
Summerlin. Balle subsequently also named Summerlin and Par 3 as Defendants.

9. Summerlin tendered its defense to Plaintiff and St. Paul. Plaintiff accepted
the tender and provided Summerlin with a defense. While acknowledging that
Summerlin is an "additional insured" under its policy, that it provides primary coverage
for Summerlin, and that it has a duty to defend Summerlin, St. Paul initially declined to
provide Summerlin with a complete defense and, instead, offered only to pay a portion
of defense costs. After many months of delay, St. Paul acknowledged that its coverage
is primary, and St. Paul agreed to provide Summerlin with a complete defense.

10. In December 2018, St. Paul funded a settlement of Par-3's liability for
Balle's injuries. However, St. Paul did not obtain a release for Summerlin of
Summerlin's liability resulting from Par-3's work on the landscaping around the sign
and on the sprinkler system. Par-3 filed a good faith settlement motion in the Balle
litigation, seeking to be absolved of any contractual indemnity owed to Summerlin.
Balle filed a joinder to the good faith motion, which argued that Summerlin’s obligation
to maintain the premises in a reasonably safe condition was nondelegable, and that
Summerlin remains responsible for any failure on the part of its agent Par-3. After the
good faith motion was granted, St. Paul unilaterally withdrew its defense of Summerlin.

11. After St. Paul withdrew from Summerlin's defense, Plaintiff continued to
defend Summerlin and incurred $88,407.85 in attorney's fees and costs on behalf of
Summerlin.

12. Plaintiff notified St. Paul that its withdrawal from Summerlin's defense
was wrongful. Plaintiff also notified St. Paul of settlement discussions between

Summerlin and Balle. Notwithstanding the notice, St. Paul refused to resume its

[CASE NO]
COMPLAINT

 
 

659167.1

em GW ho

WS 3 ss) ow

10
11
12
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01067-RFB-DJA Document1 Filed 06/27/19 Page 4 of 7

defense of Summerlin and refused to participate in settlement discussions on
Summerlin's behalf. On March 7, 2019, Plaintiff paid Balle $750,000.00 to settle
Summerlin's potential liability to Balle.

13. The St. Paul Policy provides: "We'll pay amounts any protected person is
legally required to pay as damages for covered bodily injury . . . that: happens while
this agreement is in effect [and] is caused by an event." It also provides: "We'll have
the right and duty to defend any protected person against a claim or suit for injury or
damage covered by this agreement. We'll have such right and duty even if all of the
allegations of the claim or suit are groundless, false, or fraudulent."

14. The St. Paul policy includes an endorsement ("Additional Protected
Person Endorsement") providing:

1. The following is added to the Who Is Protected Under This

Agreement section.

This change adds certain protected persons and limits their
protection.

Persons or organizations for your work as required by written
contract.
Any person or organization that:

- isnot otherwise a protected person under this agreement; and

- you agree in a written contract for insurance to add as an
additional protected person under this agreement for your work;

is a protected person. But only for covered injury or damage that

results from your work for that person or organization.

Additional protected person may also be called an additional insured
in the written contract for insurance.
15. The St. Paul Policy also provides: "This agreement is primary insurance.
When there is primary other insurance, we'll share with that other insurance any
damages for injury or damage covered by this agreement. .. . However, we'll apply this

agreement as excess insurance over the part or parts of any primary or excess other
4

[CASE NO.:]
COMPLAINT

 
 

639167.1

Oo 8 “SDH Rm ON ue

NM NM NO BR NR OR BRD OR mh kth eee
CR“ BH RB ON ON ORONO

 

Case 2:19-cv-01067-RFB-DJA Document1 Filed 06/27/19 Page 5 of 7

insurance that provide: . . . protection for you as an additional insured or additional
protected person."
16. Plaintiff's Policy provides:
(1) This insurance is excess over:
(a) Any of the other insurance, whether primary, excess,

contingent or on any other basis:
(i) That is Fire, Extended Coverage, Builder's Risk or

similar coverage for "your wor

(b) Any other primary insurance available to you covering
liability for damages arising out of the premises or operations, or the
products and completed operations, for which you have been added as an
additional insured by attachment of an endorsement.

17. In Everest Nat'l Ins. Co. v. Evanston Ins. Co., 2011 U.S. Dist. LEXIS
16876 (D. Nev. 2011), the court, construing Nevada law, cited approvingly to Hartford
Cas. Ins. Co. v. Travelers Indem. Co., 110 Cal. App. 4" 710 (2003), in which St. Paul's
sister company successfully argued that "other insurance" clauses such as those in the
St. Paul Policy and the PIIC Policy make the policy providing "additional insured"
coverage (i.e., the St. Paul Policy) primary and the policy issued to the "additional
insured" (i.e., the PIIC Policy) excess. Accordingly, it is the obligation of the insurer
providing "additional insured" coverage to provide a complete defense, without
contribution from the insurer that issued a policy directly to the "additional insured." It
is also the obligation of the insurer providing "additional insured" coverage to
indemnify the "additional insured", within the coverage of the policy, without
contribution from the insured that issued a policy directly to the "additional insured."

FIRST CLAIM FOR RELIEF
(Declaratory Relief — Defense Duty)
18. Plaintiff incorporates herein paragraphs 1 — 17 above.

19. A dispute now exists between Plaintiff and St. Paul concerning whether St.

5

[CASE NO.}
COMPLAINT

 
 

699167.1

CR GS

oO -©& “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01067-RFB-DJA Document 1 Filed 06/27/19 Page 6 of 7

Paul breached its duty to Summerlin by withdrawing from Summerlin's defense without
first obtaining a release or otherwise protecting Summerlin from liability within the
scope of the Additional Protected Person Endorsement of St. Paul's policy. Plaintiff
seeks a judgment declaring that St. Paul's coverage for Summerlin in Balle was at all
times primary while Plaintiff's coverage was excess and, therefore, St. Paul had a
continuing duty to defend Summerlin in Balle without contribution from Plaintiff.
SECOND CAUSE OF ACTION
(Declaratory Relief — Indemnity Duty)

20. Plaintiff incorporates herein paragraphs 1 — 19 above.

21. A dispute now exists between Plaintiff and St. Paul concerning whether St.
Paul has a duty to reimburse Plaintiff for the settlement paid by Plaintiff on behalf of
Summerlin after St. Paul breached its duty to defend. Plaintiff seeks a judgment
declaring that St. Paul's coverage for Summerlin in Balle was primary while Plaintiff's
coverage was excess, St. Paul breached its duty to defend Summerlin, subsequently
Summerlin reasonably entered into a settlement with Balle, and, therefore, St. Paul has
a duty to reimburse Plaintiff for the settlement paid on behalf of Summerlin.

THIRD CAUSE OF ACTION
(Equitable Subrogation/Indemnity/Contribution)

22. Plaintiff incorporates herein paragraphs 1-21 above.

23. After St. Paul withdrew, Plaintiff continued to fund the defense of
Summerlin against the Balle action and incurred $88,407.85 in reasonable and
necessary defense costs. Plaintiff also paid $750,000.00 in settlement of Summerlin's
liability to Balle.

24. As St. Paul had an ongoing and primary obligation to defend and
indemnify Summerlin against the Balle action, Plaintiff is entitled to reimbursement
from St. Paul for any and all amounts that Plaintiff incurred in the defense and

settlement of Summerlin.

{CASE NOL]
COMPLAINT

 
659567.1

0 8 SOON tO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01067-RFB-DJA Document 1 Filed 06/27/19 Page 7 of 7

Wherefore, Plaintiff prays for judgment:

1. on the first claim for relief, declaring: as primary insurer, St. Paul had a
duty to provide Summerlin with a complete defense in Balle without contribution from
Plaintiff, whose coverage is excess;

2. on the second claim for relief, declaring that, as primary insurer for
Summerlin and because of its breach of its duty to defend, St. Paul had an obligation to
indemnify Summerlin for the settlement reached with Balle and, therefore, has a duty

to reimburse Plaintiff for the settlement payment it made on Summerlin's behalf;

3, on the third claim for relief for an award of damages in the amount of
$838,407.85;

4, For costs of suit; and

5. For such additional relief as the Court deems just and proper.

DATED this 7\_ day of June, 2019.
STEPHENSON & DICKINSON, P.C.

py: Haile - Ayph—_

Marsha L. Stephenson, Esq.

Nevada Bar No. 6130

STEPHENSON & DICKINSON, P.C.
2820 West Charleston Boulevard, Suite 17
Las Vegas, Nevada 89102

Teiephone: (702) 474-7229

Facsimile: (702) 474-7237
admin@sdlawoffice.net

 

Attorneys for Plaintiff

[CASE NO.
COMPLAINT

 
